 BGK:CSK
 F.# 2018R01047

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------X

 UNITED STATES OF AMERICA,
                                                              DECLARATION OF
                                                              SENIOR INSPECTOR
                                                              DENNIS CRENNAN
       - against -
                                                              Case No. 19-CR-582 (DRH)
 FRANCES CABASSO, et. al.

                        Defendants.

 ----------------------------X

               DENNIS CRENNAN, declares and states as follows:

       1.      I have been a Senior Inspector with the United States Marshals Service

since March 2019. Currently, I am assigned as the Asset Forfeiture Financial Investigator in the

Eastern District of New York. Prior to this assignment, I was a Deputy United States Marshal in

the District of Columbia Superior Court from July 2010 through January 2015, and in the District

of New Jersey from January 2015 through April 2019.


       2.      I am familiar with the forfeiture statutes, rules, regulations, and procedures

governing the United States Marshals Service’s authority regarding the seizure, maintenance,

and disposition of assets subject to forfeiture to the government.


       3.      I submit this declaration in support of the government’s motion for interlocutory

sale of property pursuant to Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure and Rule

G(7)(b) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions (the “Supplemental Rules”).
        4.      On or about November 7, 2019, pursuant to a court-authorized seizure warrant, a

vessel described as an approximately seventy-foot luxury recreational yacht named “Tranquilo,”

registered in the name of the Aventura Group, Inc., an entity owned and controlled by the

defendant Frances Cabasso, bearing hull identification number XAX68S47C606, and Coast

Guard Number 1194245, (“the Yacht”), was seized by agents of the United States Marshals

Service.


        5.      The Yacht was seized from a marina located in Long Island, New York, adjoined

to the residential community where the defendants Jack Cabasso and Frances Cabasso reside.


        6.      In November 2019, at the time the Yacht was seized, it had an estimated value of

approximately $649,000.00.


        7.      As of November 9, 2019, the Yacht has been maintained and stored by the United

States Marshals Service at secure marinas. The Yacht is presently winterized and securely

docked in the water.


        8.      As of December 31, 2020, the maintenance and storage costs for the Yacht totaled

approximately $56,625.85. These maintenance and storage costs will continue to accrue until

there is a final disposition of this asset.


        9.      On or about June 23, 2020, an appraisal of the Yacht by the United States

Marshals Service, indicates that it had a fair market value of approximately $625,000.




                                              - 2 -
       I hereby declare under penalty of perjury, that the foregoing statements are true and

correct to the best of my knowledge, information and belief.



Dated: Brooklyn, New York
       January 15, 2021                             DENNIS         Digitally signed by
                                                                   DENNIS CRENNAN

                                                    CRENNAN Date:        2021.01.15
                                                                   10:03:31 -05'00'
                                                    ______________________________
                                                    DENNIS CRENNAN
                                                    Senior Inspector
                                                    United States Marshals Service
                                                    Eastern District of New York




                                             - 3 -
